PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT

               ____________

                No. 12-4137
               _____________


M.R.; J.R., PARENTS OF MINOR CHILD E.R.

                      v.

       RIDLEY SCHOOL DISTRICT,

                                  Appellant




 Appeal from the United States District Court
    for the Eastern District of Pennsylvania
      (District Court No. 2-11-cv-02235)
District Judge: Honorable Mitchell S. Goldberg



          Argued October 17, 2013
 Before: RENDELL, JORDAN and LIPEZ*, Circuit Judges

              (Opinion filed: February 20, 2014)

John Francis X. Reilly, Esquire (Argued)
230 North Monroe Street
Media, PA 19063-2908

              Counsel for Appellant

Alan L. Yatvin, Esquire (Argued)
Popper & Yatvin
Suite 503
230 South Broad Street
Philadelphia, PA 19102

              Counsel for Appellees



                        OPINION


LIPEZ, Circuit Judge:

       The ―stay-put‖ provision of the Individuals with
Disabilities Education Act (―IDEA‖) states that a disabled
child shall remain in his or her current educational setting


        *Honorable Kermit V. Lipez, Senior United States
Circuit Judge for the Court of Appeals for the First Circuit,
sitting by designation.




                               2
 during the pendency of proceedings to resolve a dispute over
the child‘s placement. See 20 U.S.C. § 1415(j). This case
requires us to decide two issues of first impression in this
Circuit concerning the obligation of school districts to pay for
private school education during that interim period: (1)
whether parents are eligible for reimbursement for private
school costs if they do not file a claim seeking payment until
after a court has ruled in favor of the school district, and (2)
whether the right to interim funding, if applicable, extends
through the time of a judicial appeal.

        The district court answered both questions in the
affirmative. It thus held that defendant Ridley School District
(―Ridley‖) must reimburse the plaintiff parents for the cost of
roughly three years of their daughter‘s private school tuition
notwithstanding judicial findings disagreeing with the hearing
officer – rendered before the parents sought payment – that
Ridley had complied with the IDEA by offering the child a
free, appropriate education in its own schools.

       For the reasons that follow, we affirm the district
court‘s judgment.
                            I.

       This court has previously described in detail the
dispute between Ridley and the plaintiffs – M.R. and J.R. –
over the educational placement of plaintiffs‘ daughter, E.R.
See Ridley Sch. Dist. v. M.R., 680 F.3d 260, 264-67 (3d Cir.
2012) (―Ridley I‖). We briefly review here the factual and
procedural background pertinent to the legal issues now
before us.




                               3
       E.R. attended kindergarten and first grade at Grace
Park Elementary School in the Ridley School District during
the 2006-2007 and 2007-2008 school years, receiving special
services to address her learning disabilities and health-related
problems. During the summer after first grade, plaintiffs
concluded that the public school was not meeting their
daughter‘s needs, and they enrolled her at a private school,
Benchmark, that specializes in educating students with
learning disabilities. Plaintiffs subsequently filed a complaint
with the Pennsylvania Department of Education claiming,
inter alia, that Ridley had violated the IDEA and the
Rehabilitation Act by failing to provide E.R. with a suitable
Individualized Education Program (―IEP‖), thereby denying
her the ―free appropriate public education‖ (―FAPE‖)
required by those laws.1 See 20 U.S.C. § 1412(a)(1)(A); 29

1
  The IDEA requires school districts to develop IEPs for
children with disabilities to specify how they will be provided
with a FAPE. See 20 U.S.C. § 1414 (detailing the framework
for evaluating a child and creating an IEP). The statute
describes a FAPE as ―special education and related services‖
that—

       (A) have been provided at public expense,
       under public supervision and direction, and
       without charge;

       (B) meet the standards of the State educational
       agency;

       (C) include an appropriate preschool,
       elementary school, or secondary school
       education in the State involved; and




                               4
U.S.C. § 794.2 Among other remedies, plaintiffs sought
reimbursement for the cost of sending E.R. to Benchmark for
second grade.3

        On April 21, 2009, an administrative hearing officer
found that Ridley had committed no violations during E.R.‘s
kindergarten year, but that E.R. was denied a FAPE for part
of first grade and all of second grade. The hearing officer



       (D) are provided in conformity with the
       individualized education program required
       under [20 U.S.C. § 1414(d)].

20 U.S.C. § 1401(9).
2
  Section 794, more familiarly known as Section 504 of the
Rehabilitation Act, prohibits discrimination in public schools
– among other federally funded programs – on the basis of
disability. See 29 U.S.C. § 794(b)(2)(B); see also 34 C.F.R. §
104.33(a). We explained in Ridley I that ―§ 504‘s ‗negative
prohibition‘ is similar to the IDEA‘s ‗affirmative duty‘‖ and
also requires schools that receive federal financial assistance
to provide qualified students with a FAPE. See 680 F.3d at
280 (quoting W.B. v. Matula, 67 F.3d 484, 492 (3d Cir. 1995),
abrogated on other grounds by A.W. v. Jersey City Pub.
Schs., 486 F.3d 791, 793 (3d Cir. 2007)).
3
   In moving E.R. to private school without the school
district‘s acquiescence, the parents were initially responsible
for her tuition and other costs. At issue in this case is the
extent, if any, of the school district‘s reimbursement
obligation.




                              5
awarded compensatory education for the 2007-2008 school
year (when E.R. attended first grade at the public school) and
ordered Ridley to reimburse the plaintiffs for the tuition and
transportation costs associated with E.R.‘s enrollment at
Benchmark in 2008-2009.4 Nearly two years later, in
February 2011, a federal district court reversed the hearing
officer‘s placement assessment, finding that Ridley‘s
proposed IEP was adequate and, hence, that the school district
had offered E.R. a FAPE in the local public school. This
court affirmed the district court‘s ruling on May 17, 2012.
See Ridley I, 680 F.3d at 283.

        Meanwhile, in March 2011, after filing their appeal
from the district court‘s judgment, plaintiffs sent a letter to
the school district requesting payment for E.R.‘s Benchmark
costs from the date of the hearing officer‘s decision forward –
at that point, from April 2009 through spring 2011 – pursuant
to the IDEA‘s stay-put provision. See infra Section II
(describing 20 U.S.C. § 1415(j) and related authority). When
the school district declined to pay, plaintiffs responded with
this action claiming that the IDEA required Ridley to finance
E.R.‘s private placement until all appeals had concluded in
the previous litigation over the adequacy of her IEP.

       Ridley denied responsibility for the Benchmark
expenses on both procedural and substantive grounds. The
school district asserted that the demand for interim tuition
was barred at the threshold because it was untimely. This
argument relied on three theories: res judicata, the

4
  E.R. remained at Benchmark for third, fourth and fifth
grades as the case progressed through the courts, and her
parents paid her tuition.




                              6
compulsory counterclaim requirement of Federal Rule of
Civil Procedure 13, and the statute of limitations. Ridley also
contended that plaintiffs were not entitled to relief because,
by the time of their second IDEA lawsuit, the district court
had already held that Ridley had properly designated the local
public school as E.R.‘s appropriate placement. The school
district argued, in effect, that its validated placement
determination had become the baseline for determining the
parents‘ entitlement to a remedy and, accordingly, the IDEA
did not provide for recovery of the private school costs.

        On cross-motions for judgment on the pleadings, the
district court ruled in favor of plaintiffs. The court rejected
each of Ridley‘s timeliness contentions and concluded that
the IDEA‘s stay-put provision entitled the parents to
reimbursement for the costs they incurred to send E.R. to
Benchmark for the entire period they had requested. The
costs at issue – $57,658.38, as stipulated by the parties –
covered the approximately three years from the hearing
officer‘s decision in April 2009 through proceedings in the
court of appeals (which had by then concluded with this
court‘s 2012 decision affirming the district court‘s judgment).

       This appeal followed. Ridley again challenges both
the timeliness of plaintiffs‘ reimbursement claim and the legal
basis for the award. Our review of the district court‘s
judgment on the pleadings is de novo. See Sheridan v. NGK
Metals Corp., 609 F.3d 239, 259 n.25 (3d Cir. 2010).




                              7
                              II.

        The premise of the IDEA is that parents and schools
working together to design an IEP is the ideal way to reach
the statute‘s goal of a FAPE for every child. See Ridley I, 680
F.3d at 269; see also Schaffer v. Weast, 546 U.S. 49, 53
(2005).       Congress anticipated, however, that ―the
collaborative process‖ may at times break down. Ridley I,
680 F.3d at 269. Hence, the Act allows either party to
respond to a stalemate in the discussions by requesting an
impartial due process hearing before a state or local
administrative officer. See 20 U.S.C. § 1415(f); Sch. Comm.
of Town of Burlington v. Dep’t of Educ., 471 U.S. 359, 368-
69 (1985) (―Burlington”); Ridley I, 680 F.3d at 269. A
variety of disputes may arise concerning placement. For
example, the parents may argue for removing the child from
public school because they believe the services are
inadequate. Or the school district might argue for the same
result, over the parents‘ objection, because it considers the
child too disruptive to be in a regular school setting.
Alternatively, either party could be advocating for public-
school placement – with the school district insisting that an
expensive specialized private school is unnecessary or the
parents insisting that participation in a regular classroom is
essential for their child‘s development. See generally Honig
v. Doe, 484 U.S. 305, 323-26 (1988) (discussing school
system‘s limited authority to exclude disabled students);
Burlington, 471 U.S. at 373 (stating that one purpose of the
stay-put provision ―was to prevent school officials from
removing a child from the regular classroom over the parents‘
objection pending completion of the review proceedings‖);
id. at 369-70 (discussing whether parents are entitled to
reimbursement for private school tuition); Drinker v. Colonial




                              8
Sch. Dist., 78 F.3d 859, 861-63 (3d Cir. 1996) (addressing
parents‘ objection to school district‘s plan to move child from
a placement outside the district to a local public school).

        The parties have the right to seek state or federal court
review of the administrative decision, 20 U.S.C. §
1415(i)(2)(A), and – under the provision at issue in this case –
the child has the right to remain in his or her ―then-current
educational placement‖ during the pendency of the dispute
resolution proceedings, id. § 1415(j). Section 1415(j) states,
in pertinent part:

              [D]uring the pendency of any
              proceedings conducted pursuant
              to this section, unless the State or
              local educational agency and the
              parents otherwise agree, the child
              shall remain in the then-current
              educational placement of the child
              . . . .5

This provision, known as the IDEA‘s ―stay-put rule,‖ serves
―in essence, as an automatic preliminary injunction,‖ Drinker,
78 F.3d at 864, reflecting Congress‘s conclusion that a child
with a disability is best served by maintaining her educational
status quo until the disagreement over her IEP is resolved,
Pardini v. Allegheny Interm. Unit, 420 F.3d 181, 190 (3d Cir.
2005); Drinker, 78 F.3d at 864. ―‗Once a court ascertains the
student‘s current educational placement, the movants are

5
  The stay-put provision was previously codified at 20 U.S.C.
§ 1415(e)(3). Its language did not change when it was
moved.




                               9
entitled to an order [maintaining that placement] without
satisfaction of the usual prerequisites to injunctive relief.‘‖
Drinker, 78 F.3d at 864 (quoting Woods v. N.J. Dep’t of
Educ., No. 93-5123, 20 Indiv. Disabilities Educ. L. Rep.
(LRP Publications) 439, 440 (3d Cir. Sept. 17, 1993)); see
also Pardini, 420 F.3d at 188 (―Congress has already
balanced the competing harms as well as the competing
equities‖); Zvi D. v. Ambach, 694 F.2d 904, 906 (2d Cir.
1982) (―The statute substitutes an absolute rule in favor of the
status quo for the court‘s discretionary consideration of the
factors . . . .‖).

        The stay-put rule thus requires that the child‘s
placement under the IDEA at the time a disagreement arises
between the parents and the school district – what the statute
terms the ―then-current educational placement‖ – be protected
while the dispute is pending. To determine that placement,
this court has looked to the IEP ―actually functioning when
the ‗stay put‘ is invoked.‖ Drinker, 78 F.3d at 867 (citing
Thomas v. Cincinnati Bd. of Educ., 918 F.2d 618, 625-26 (6th
Cir. 1990)); see also Susquenita Sch. Dist. v. Raelee S., 96
F.3d 78, 83 (3d Cir. 1996) (―Raelee S.‖). The operative
placement could be either a public school or a private school
that the local district was financing to satisfy the requirement
that every child be given a free, appropriate education. See,
e.g., Florence Cnty. Sch. Dist. Four v. Carter, 510 U.S. 7, 12
(1993) (―Congress intended that IDEA‘s promise of a ‗free
appropriate public education‘ for disabled children would
normally be met by an IEP‘s provision for education in the
regular public schools or in private schools chosen jointly by
school officials and parents.‖); Raelee S., 96 F.3d at 86
(noting that providing a FAPE may involve ―‗placement in




                              10
private schools at public expense‘‖ (quoting Burlington, 471
U.S. at 369)).6

        The stay-put provision‘s protective purpose means that
―it is often invoked by a child‘s parents in order to maintain a
placement where the parents disagree with a change proposed
by the school district.‖ See Raelee S., 96 F.3d at 83. During
―the pendency‖ of the dispute process, the child is entitled to
remain in her IEP-specified educational setting.7 See 20
U.S.C. § 1415(j). Where the parents seek a change in
placement, however, and unilaterally move their child from
an IEP-specified program to their desired alternative setting,
the stay-put rule does not immediately come into play.
Raelee S., 96 F.3d at 83. In such circumstances, the parents
will be responsible for the costs of the child‘s new placement
– at least initially.

       The new placement can become the educational setting
protected by the stay-put rule if the parents and ―the State or
local educational agency‖ agree to the change. See 20 U.S.C.
§ 1415(j). Also, importantly, a decision favorable to the
parents during the administrative review process ―must be

6
  If the dispute   concerns a child who is applying for initial
admission to a     public school, the child ―shall, with the
consent of the     parents, be placed in the public school
program‖ until     the dispute resolution proceedings have
concluded. See     20 U.S.C. § 1514(j); see also 34 C.F.R. §
300.518(b).
7
   We have referred to this educational setting as the child‘s
―pendent placement‖ – a term of art drawn from the language
of § 1415(j). See Raelee S., 96 F.3d at 80 n.1.




                               11
treated as an agreement between the State and the parents,‖
34 C.F.R. § 300.518(d); see also Burlington, 471 U.S. at 372
(noting that an administrative decision in favor of the parents
and private school placement ―would seem to constitute
agreement by the State to the change of placement‖); Raelee
S., 96 F.3d at 83 (citing Burlington).8 Accordingly, an
administrative ruling validating the parents‘ decision to move
their child from an IEP-specified public school to a private
school will, in essence, make the child‘s enrollment at the
private school her ―then-current educational placement‖ for
purposes of the stay-put rule. Having been endorsed by the
State, the move to private school is no longer the parents‘
unilateral action, and the child is entitled to ―stay put‖ at the
private school for the duration of the dispute resolution
proceedings. See Raelee S., 96 F.3d at 83-84.

       Although § 1415(j) does not specify which party pays
when a child‘s pendent placement becomes a private school
based on an administrative decision, the school district‘s
obligation to do so is well established by case law. See
Raelee S., 96 F.3d at 84, 86. Hence, the school district is

8
    In Raelee S., this court declined to decide whether a
decision in favor of the parents by a hearing officer – as
opposed to an administrative appellate panel – ―would
constitute agreement by the state for purposes of pendent
placement and tuition reimbursement.‖ See 96 F.3d at 85 n.8.
The subsequently enacted Department of Education
regulation addressing pendent placement explicitly includes a
hearing officer‘s decision within the scope of the pendent-
placement protection, and we now do likewise. See 34 C.F.R.
§ 300.518(d).




                               12
obliged to fund a private placement if it was either the
educational setting prescribed by the current IEP or is
subsequently designated by a hearing officer or administrative
appeal official as the appropriate setting to meet a child‘s
needs. In this case, the stay-put provision became effective in
April 2009, when the hearing officer determined that Ridley
had denied E.R. a FAPE and concluded that Benchmark was
her appropriate educational setting. E.R. could thus ―stay
put‖ at Benchmark at the school district‘s expense while the
court proceedings were pending. Because E.R. was entitled
to reimbursement for her costs at Benchmark beginning in
April 2009, the parents could have requested that Ridley
reimburse any tuition they already had paid for the remaining
portion of the 2008-2009 school year and also could have
asked the school district to reimburse the Benchmark costs in
the following years (or pay those amounts as they became
due).

        At issue in this case is whether the school district‘s
financial responsibility dissolves if the parents do not request
reimbursement for their out-of-pocket private school costs
until after an administrative decision in their favor has been
reversed by a court upon further review. Ridley emphasizes
that the remedial subsection of the IDEA provision that
authorizes ―[a]ny party aggrieved‖ by the administrative
ruling to file a civil action allows a court to grant only ―such
relief as the court determines is appropriate.‖ 20 U.S.C. §
1415(i)(2)(A), (i)(2)(C)(iii).9 The school district maintains

9
    A civil action may be brought with ―respect to the
[administrative] complaint,‖ 20 U.S.C. § 1415(i)(2)(A), and
complaints may be filed ―with respect to any matter relating
to the identification, evaluation, or educational placement of




                              13
that it was inappropriate in this case to award reimbursement
for private schooling that the district court had found
unnecessary by the time the request for payment was made.
Ridley argues that the court ruling returned E.R.‘s placement
to Grace Park Elementary School with respect to the school
district‘s funding obligation, eliminating the justification for
any interim reimbursement. Ridley further asserts that, even
if we conclude that interim reimbursement is required under
the IDEA, any obligation for interim funding does not include
the period of the appeal to the Third Circuit.

      Before confronting those merits arguments, we address
Ridley‘s procedural claims.

                              III.

Ridley asserts that E.R.‘s parents should have demanded
tuition reimbursement for their daughter‘s pendent placement
as part of the relief they requested through counterclaims in
the earlier action, which was filed by the school district to
challenge the hearing officer‘s ruling. Ridley offers a trio of
rationales to support its contention that plaintiffs‘ request for
reimbursement should be denied as untimely. We find none
of them persuasive.

A. Res judicata

       Ridley argues that plaintiffs, having failed to assert
their claim for reimbursement in the earlier IDEA lawsuit
between the same parties, may not do so in this subsequent


the child, or the provision of a free appropriate public
education to such child,‖ id. § 1415(b)(2)(B)(6)(A).




                               14
action under the principles of res judicata, or claim
preclusion. To rely on the affirmative defense of res judicata,
a party must establish three elements: (1) a final judgment on
the merits in a prior proceeding that involved (2) the same
parties or their privies and (3) the same ―cause of action.‖
See, e.g., Duhaney v. Att’y Gen., 621 F.3d 340, 347 (3d Cir.
2010); Sheridan, 609 F.3d at 260 (explaining that ―the central
purpose of the [res judicata] doctrine [is] to require a plaintiff
to present all claims arising out [of] the same occurrence in a
single suit‖ (third alteration in original) (internal quotation
mark omitted)). The first two elements are not disputed. In
examining the similarity of the claims (the third element), we
focus on ―whether the acts complained of [are] the same,
whether the material facts alleged in each suit [are] the same
and whether the witnesses and documentation required to
prove such allegations [are] the same.‖ United States v.
Athlone Indus., Inc., 746 F.2d 977, 984 (3d Cir. 1984).

       We agree with the district court that the reimbursement
claim in this case differs materially from the issues addressed
in Ridley I. Although both cases concern the rights of E.R.
and her parents under the IDEA, the similarity ends there.
Ridley I focused on the substance of an appropriate education
for E.R., while the current case is a payment dispute over
E.R.‘s stay-put expenses. The former was fact-intensive,
requiring the courts to review testimony and documentary
evidence about E.R.‘s needs and the school district‘s plans for
meeting them, while the latter is centered on the legal
question of financial responsibility and the undisputed fact
that a hearing officer ruled in plaintiffs‘ favor.10 That the

10
   The second action theoretically also involves fact-finding
on the cost of E.R.‘s pendent placement at Benchmark, but




                               15
cases are related does not erase these significant differences
between the causes of action at issue. Indeed, this court
previously has recognized, albeit in the different context of
collateral-order review, that ―resolution of [pendent-
placement and tuition-reimbursement rights] is completely
separate from the merits issues which focus on the adequacy
of the proposed IEP.‖ Raelee S., 96 F.3d at 81 n.4 (allowing
appeal of pendent-placement ruling as a collateral order
subject to review under Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949)); see also A.D. v. Haw. Dep’t of
Educ., 727 F.3d 911, 913 (9th Cir. 2013) (holding that a stay-
put order ―resolves an important issue completely separate
from the merits of the child‘s ultimate placement‖).

      We therefore conclude that the res judicata doctrine
does not bar this action.

B. The Compulsory Counterclaim Rule

       Federal Rule of Civil Procedure 13(a) requires a party
to assert as a counterclaim any cause of action that is
available against the opposing party that ―arises out of the
transaction or occurrence that is the subject matter of the
opposing party‘s claim.‖ The failure to plead a compulsory
counterclaim bars a later independent action on that claim.
Baker v. Gold Seal Liquors, Inc., 417 U.S. 467, 469 n.1
(1974); New York Life Ins. Co. v. Deshotel, 142 F.3d 873, 882
(5th Cir. 1998); 6 Charles Alan Wright, Arthur R. Miller &


the parties have stipulated to the amount at issue. Moreover,
evidence proving tuition and transportations costs is plainly
distinct from the evidence needed for the merits issues in
Ridley I.




                             16
Mary Kay Kane, Federal Practice and Procedure § 1417, at
147 (3d ed. 2010).

       The inquiry to determine if a claim is compulsory
under Rule 13(a) is ―whether the counterclaim ‗bears a logical
relationship to an opposing party‘s claim.‘‖ Transamerica
Occidental Life Ins. Co. v. Aviation Office of Am., Inc., 292
F.3d 384, 389 (3d Cir. 2002) (quoting Xerox Corp. v. SCM
Corp., 576 F.2d 1057, 1059 (3d Cir. 1978)). This court has
stated that a logical relationship exists ―where separate trials
on each of the[] respective claims would involve a substantial
duplication of effort and time by the parties and the courts.‖
Great Lakes Rubber Corp. v. Herbert Cooper Co., 286 F.2d
631, 634 (3d Cir. 1961); see also Transamerica, 292 F.3d at
389-90. The compulsory counterclaim inquiry thus requires
essentially the same comparison between claims as the res
judiciata analysis. See Transamerica, 292 F.3d at 391 (noting
―the close connection between Rule 13(a) and the doctrine of
claim preclusion‖).

       As discussed above, despite a relationship between the
two lawsuits, there is no meaningful overlap between the
facts and law underlying the different claims at issue. Cf.
Ross v. Bd. of Educ., 486 F.3d 279, 283-84 (7th Cir. 2007)
(holding that current claims under Americans with
Disabilities Act, Rehabilitation Act, and 42 U.S.C. § 1983
were compulsory counterclaims in a prior suit where both
lawsuits ―deal with [the school district‘s] placement
decisions, the services it offered [the plaintiff], and its
response to her disability‖). Plaintiffs were therefore not
compelled to advance their pendent-placement reimbursement
demand by means of a counterclaim.




                              17
       Moreover, as the district court observed, Rule 13(a)
―effectively operates as a waiver,‖ M.R. v. Ridley Sch. Dist.,
No. 11-2235, 2012 WL 3279230, at *7 (Aug. 13, 2012)
(Ridley II), and this court previously has expressed doubt that
―parents can lose their stay put protection except by
affirmative agreement to give it up,‖ Drinker, 78 F.3d at 868.
E.R.‘s parents did not explicitly agree to forgo their child‘s
stay-put rights. Hence, as in Drinker, ―even assuming that in
a proper case the stay put provision can be waived, we find
nothing in the record here that leads us to believe this is such
a case.‖ Id.

        Accordingly, Rule 13(a) does not foreclose this
independent action seeking reimbursement for E.R.‘s interim
placement expenses. We emphasize, however, that our
conclusion that neither res judicata nor Federal Rule of Civil
Procedure 13(a) bars the instant action does not mean that
claims for stay-put reimbursement should not be brought in
the same civil action with substantive IDEA claims, such as
those addressing the child‘s placement or the provision of a
FAPE. We hold only that, in the context of this case,
plaintiffs were permitted to bring them separately.

C. Statute of Limitations

        Ridley argues that plaintiffs‘ claim is barred by the
IDEA provision requiring ―[a]ny party aggrieved‖ by a
hearing officer‘s decision to file suit within ninety days of
that decision. See 20 U.S.C. § 1415(i)(2)(A), (B). As the
district court concluded, that statutory limitations period does
not by its terms apply to plaintiffs‘ stay-put reimbursement
claim. Although the parents did seek reversal of the hearing




                              18
officer‘s decision on certain issues,11 they had prevailed on
the issue of E.R.‘s placement at Benchmark for second grade.
That favorable decision included an award of E.R.‘s tuition
and transportation costs for 2008-2009 and, under the stay-put
provision, made Benchmark E.R.‘s pendent placement going
forward with the right to interim tuition reimbursement.12
Hence, the parents were not aggrieved by the hearing
officer‘s decision on the issue raised in this case. Ridley
points to no other applicable limitations period, and we
therefore reject its statute-of-limitations defense to plaintiffs‘
claim.



11
    Their pleading in response to Ridley‘s Petition for Review
alleged, inter alia, that the hearing officer had erred in finding
that Ridley did not deny E.R. a FAPE for the 2006-2007
school year and in finding that she was not improperly denied
extended programming for the summer of 2007.
12
    After the courts reversed the hearing officer‘s ruling that
E.R.‘s IEP for the 2007-2008 and 2008-2009 school years
was inadequate, plaintiffs were no longer entitled to
reimbursement for the costs of E.R.‘s second grade year at
Benchmark (2008-2009) based on the school district‘s failure
to provide her a FAPE. At issue in this case is whether the
stay-put provision gives them a separate basis to recoup a
portion of their costs for that year (from the date of the
hearing officer‘s decision in April 2009 through the end of
the school year), as well as the costs for E.R.‘s enrollment at
Benchmark through the date of this court‘s decision in May
2012 (i.e., for the entire 2009-2010 and 2010-2011 school
years and for most of the 2011-2012 school year ).




                               19
                              IV.

        Ridley‘s challenge on the merits also focuses on issues
of timing. Its primary argument is that E.R.‘s parents are not
entitled to any reimbursement under § 1415(j) because they
filed their claim for payment too late, i.e., after the
administrative ruling in their favor was reversed by the
district court. The school district further argues that, even if
the parents may recover some of the private school costs, the
covered period ended with the district court‘s entry of
judgment rather than at the time of the appeals court‘s
decision. Both contentions require us to consider aspects of
the stay-put right that this court has not previously addressed.

        Ridley‘s assertion that plaintiffs‘ right to
reimbursement expired when the district court overturned the
hearing officer‘s decision necessarily depends on two
assumptions about how the stay-put scheme works. First, the
school district maintains that the reimbursement right does
not ripen until a claim seeking payment is presented to the
court. Second, Ridley contends that once the district court
ruled that Ridley had offered E.R. a FAPE in its public
schools, Benchmark was no longer E.R.‘s pendent placement.
In Ridley‘s view, the parents failed to seek payment while the
private school was designated as E.R.‘s pendent placement
and, hence, their potential right to reimbursement never
ripened into an entitlement.

       We consider below Ridley‘s two assumptions: (1) that
the right to reimbursement ripens only when parents file a
claim with the court seeking payment, and (2) that E.R.‘s
relevant educational placement had returned to the public
school by the time her parents filed their claim. We then




                              20
address Ridley‘s argument that the stay-put financing
obligation lasts only until judgment at the district court.

A. When Does the Right to Reimbursement Accrue?

        Ridley argues that the IDEA does not automatically
provide for reimbursement for the cost of private schooling
during the stay-put period and that parents must make an
affirmative request to the court for that remedy. As support,
the school district cites the IDEA‘s remedial provision, 20
U.S.C. § 1415(i)(2)(C)(iii), which states that a court ―shall
grant such relief as [it] determines is appropriate.‖ Ridley
infers from that statutory language that parents have no
entitlement to stay-put reimbursement until a court rules that
it is ―appropriate.‖

       We reject this interpretation as inconsistent with the
IDEA‘s stay-put guarantee and this court‘s prior case law.
The stay-put provision – titled ―Maintenance of current
educational placement‖ – directs that ―the child shall remain
in the then-current educational placement‖ throughout the
pendency of any proceedings conducted to resolve a dispute
over the provision of a FAPE. 20 U.S.C. § 1415(j) (emphasis
added). Ridley does not dispute that the hearing officer‘s
decision in this case had the effect of switching E.R.‘s
pendent placement from the public school recommended by
her IEP to the private Benchmark School. As noted above,
see supra Section II, we have expressly held that financing
goes hand-in-hand with pendent private-school placement:

      It is undisputed that once there is a state
      agreement with respect to pendent placement, a
      fortiori, financial responsibility on the part of




                             21
       the local school district follows. Thus, from the
       point of the [state administrative] decision
       forward . . . [the student‘s] pendent placement,
       by agreement of the state, is the private school
       and [the school district] is obligated to pay for
       that placement.

Raelee S., 96 F.3d at 84; see also Bd. of Educ. v. Schutz, 290
F.3d 476, 484 (2d Cir. 2002) (holding that ―once the parents‘
challenge [to a proposed IEP] succeeds . . . , consent to the
private placement is implied by law, and the requirements of
§ 1415(j) become the responsibility of the school district‖).

        We have thus recognized that the stay-put provision
itself impliedly, and necessarily, deems reimbursement for the
costs of pendent placement in a private school an
―appropriate‖ remedy. See Raelee S., 96 F.3d at 87 (―Without
interim financial support, a parent‘s ‗choice‘ to have his child
remain in what the state has determined to be an appropriate
private school placement amounts to no choice at all.‖).
There is no separate requirement of a court finding of
appropriateness; rather, the obligation arises automatically
from a determination that the private school is the protected
status quo during the period in which the dispute resolution
process is ongoing. Indeed, Ridley admitted as much before
the district court in this case when it acknowledged that the
court would have been ―obliged‖ to order reimbursement if
the parents had sought the funds through a timely
counterclaim. Ridley II, 2012 WL 3279230, at *8 n.8. We
think it pointless to insist on a formal demand for interim
tuition reimbursement when there is no viable response to that
demand.




                              22
      Hence, plaintiffs secured the right to reimbursement
when the hearing officer ruled in their favor in April 2009.
We must now consider whether that right survived the
subsequent district court ruling in favor of the school district.

B. The Current Educational Placement

       Ridley contends that any reimbursement entitlement
the parents may have had under § 1415(j) dissolved in
February 2011, when the district court reversed the hearing
officer‘s decision. The school district argues that the court
ruling ―rendered the hearing officer‘s decision inoperative‖
and reinstated the public school as E.R.‘s stay-put placement,
making the parents ineligible for private-school
reimbursement at the time they requested payment from the
school district in March 2011. At that point, according to
Ridley‘s theory, the parents‘ unilateral decision to send E.R.
to Benchmark no longer had the state imprimatur that made
reimbursement appropriate. Ridley‘s position thus depends
on whether the district court‘s ruling in fact recalibrated the
stay-put assessment.

        This court observed in Drinker that ―‗the dispositive
factor in deciding a child‘s ―current educational placement‖
should be the Individualized Education Program . . . actually
functioning when the ―stay put‖ is invoked.‘‖ 78 F.3d at 867
(quoting Woods, 20 Indiv. Disabilities Educ. L. Rep. at 440).
According to Ridley, plaintiffs did not invoke the stay-put
until after the district court determined that the school
district‘s IEP was appropriate and, hence, the original IEP,
―placing the student in the school district, is the one now
‗actually functioning.‘‖




                               23
       Ridley‘s argument lacks support in the law. The
operative placement is not determined by the date the parents
seek reimbursement for stay-put expenses, but by the date the
dispute between the parents and the school district ―‗first
arises‘‖ and proceedings conducted pursuant to the IDEA
begin. Id. (quoting Thomas, 918 F.2d at 625). At the latest,
the pertinent proceedings in this case began with the parents‘
filing of their due process complaint in December 2008, at
which point E.R.‘s current placement was the public school.
See A.D., 727 F.3d at 915 (―[A] stay-put placement is
effective from the date a student requests an administrative
due process hearing.‖); D.F. v. Collingswood Borough Bd. of
Educ., 694 F.3d 488, 492 (3d Cir. 2012) (―By filing the [due
process] petition, A.C. triggered the IDEA‘s ‗stay-put‘
requirement.‖).     As described above, however, E.R.‘s
operative placement switched by law to the private
Benchmark School when the administrative hearing officer
agreed with the parents that Ridley had not offered the child a
FAPE in the public school.

       Nothing in the statute or this circuit‘s law provides a
basis for changing E.R.‘s stay-put placement back to the
public school during the pendency of the dispute process,
notwithstanding the school district‘s successful appeal of the
administrative decision. To the contrary, § 1415(j) states that
the child shall remain in the current educational placement
―until all [IDEA] proceedings have been completed‖
(emphasis added). We cannot conclude that Congress
intended a placement based on an agreement with ―the State
or local educational agency‖ to be less secure than one based
on an IEP. Id. Indeed, any other conclusion would be at odds
with our expressly stated understanding that the stay-put
provision is designed to ensure educational stability for




                              24
children with disabilities until the dispute over their
placement is resolved, ―‛regardless of whether their case is
meritorious or not.‘‖ Drinker, 78 F.3d at 864 (quoting
Woods, 20 Indiv. Disabilities Educ. L. Rep. at 440) (emphasis
added); see also A.D., 727 F.3d at 914 (stating that ―a student
who requests an administrative due process hearing is entitled
to remain in his educational placement regardless of the
strength of his case or the likelihood he will be harmed by a
change in placement‖); Joshua A. v. Rocklin Unified Sch.
Dist., 559 F.3d 1036, 1040 (9th Cir. 2009) (―[T]he stay put
provision acts as a powerful protective measure to prevent
disruption of the child‘s education throughout the dispute
process.‖); Mackey v. Bd. of Educ., 386 F.3d 158, 160-61 (2d
Cir. 2004) (quoting the Drinker language above).

       Thus, under the statute and this court‘s precedent,
E.R.‘s pendent placement under § 1415(j) remained the
Benchmark School through at least the conclusion of the
proceedings in the district court, and the school district‘s
correlative obligation to pay for her schooling there also
remained intact. The only remaining question is whether
Ridley‘s financial responsibility extended through final
judgment in the appeals court.

C. The Duration of the School District’s Reimbursement
Obligation

        Ridley asserts that its responsibility to finance E.R.‘s
pendent placement at Benchmark terminated, at the latest,
when the district court ruled in favor of the school district on
plaintiffs‘ IDEA claim. This court previously has held that §
1415(j) requires a school district to pay for a private school
that is a pendent placement through the date of a district




                              25
court‘s final order in an IDEA case. See Drinker, 78 F.3d at
867. The court has not, however, addressed whether the stay-
put provision also applies through the pendency of an IDEA
dispute in the Court of Appeals. The only two circuits to
have decided the issue in published opinions are split.
Compare Joshua A., 559 F.3d at 1038-40 (holding that stay-
put obligation extends through appeals decision), with
Andersen v. Dist. of Columbia, 877 F.2d 1018, 1023-24 (D.C.
Cir. 1989) ((holding that Congress did not intend stay-put
financing to cover federal appellate review). See also Kari H.
v. Franklin Special Sch. Dist., 125 F.3d 855 (6th Cir. 1997)
(table), 1997 WL 468326, at *6 (Nos. 96-5066, 5178) (Aug.
12, 1997) (following Andersen); N. Kitsap Sch. Dist. v. K.W.,
123 P.3d 469, 483 (Wash. App. Ct. 2005) (holding that stay-
put period extends ―throughout the entire process, including
any appeals‖).

       Having now considered the question, we agree with
the Ninth Circuit – and the district court in this case – that the
statutory language and the ―protective purposes‖ of the stay-
put provision lead to the conclusion that Congress intended
stay-put placement to remain in effect through the final
resolution of the dispute. Ridley II, 2012 WL 3279230, at
*11. The statute‘s text is broadly written to encompass ―the
pendency of any proceedings conducted pursuant to this
section.‖ 20 U.S.C. § 1415(j) (emphasis added). Narrowing
the provision‘s scope to exclude the appellate process strikes
us as an unnatural reading of such expansive language. The
―proceedings‖ specifically covered by § 1415 include civil
actions in ―a district court of the United States.‖ Id.
§ 1415(i)(2)(A). The district court reasonably construed that
reference to include all phases of the federal proceedings that
begin with a district court filing: ―Although Congress did not




                               26
explicitly articulate that an appeal is a ‗proceeding‘ under §
1415, it seems intuitive that an appeal is part of a ‗civil action
. . . in a district court of the United States.‘ . . . In drafting §
1415(j), Congress surely understood that district court review
would necessarily include an appeal to a circuit court.‖
Ridley II, 2012 WL 3279230, at *11; see also Joshua A., 559
F.3d at 1038 (―By giving Joshua the right to appeal the ALJ‘s
decision to the district court, § 1415 also made it possible for
Joshua to appeal the dispute to this circuit court.‖).

        Even if we had doubts about the clarity of the language
itself, we would nonetheless adopt the same construction
because that ―reading . . . ‗best accords with the overall
purposes of the statute.‘‖ Nugent v. Ashcroft, 367 F.3d 162,
170 (3d Cir. 2004) (quoting Moskal v. United States, 498 U.S.
103, 116-17 (1990)), overruled on other grounds by Al-Sharif
v. U.S. Citizenship & Immigration Servs., 734 F.3d 207 (3d
Cir. 2013) (en banc)); see also Long v. Tommy Hilfiger
U.S.A., Inc., 671 F.3d 371, 375 (3d Cir. 2012) (noting that, in
addition to language and context, we ―consider the ‗overall
object and policy of the statute, and avoid constructions that
produce odd or absurd results or that are inconsistent with
common sense‘‖ (quoting Disabled in Action of Pa. v. Se.
Pa. Transp. Auth., 539 F.3d 199, 210 (3d Cir. 2008))). We
have stated consistently that the stay-put provision is
designed to preserve the status quo ―‗until the dispute with
regard to [the child‘s] placement is ultimately resolved.‘‖
Drinker, 78 F.3d at 864 (quoting Woods, 20 Indiv.
Disabilities Educ. L. Rep. at 440); see also, e.g., Pardini, 420
F.3d at 190; J.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267,
272 (3d Cir. 2002). We cannot sensibly find that a FAPE
dispute is ―ultimately resolved‖ before proceedings have run
their course through a final, unappealed decision by an




                                27
administrative body or an appellate judicial decision. See
Joshua A., 559 F.3d at 1040 (―It is unlikely that Congress
intended the protective measure to end suddenly and
arbitrarily before the dispute is fully resolved.‖).

        Moreover, the rationale that underlies a school
district‘s obligation to finance a child‘s pendent placement
remains compelling through the appellate process. If we
concluded that stay-put protection terminates while an appeal
is pending, the parents of a child with disabilities would be
faced with the untenable choice of removing their child from
a setting the appeals court might find appropriate or risking
the burden of private school costs they cannot afford for the
period of the appeal. See, e.g., Joshua A., 559 F.3d at 1040;
Raelee S., 96 F.3d at 86-87. In addition,

             cutting off stay-put protection
             after district court review has
             potential negative consequences
             in other factual scenarios besides
             private school placement. For
             instance, the stay-put provision
             could have been invoked during
             the pendency of an appeal to
             maintain a child‘s special services
             within the school district or to
             maintain a child‘s placement in a
             mainstream rather than a self-
             contained classroom.

Ridley II, 2012 WL 3279230, at *12 n.10. The broad reading
of § 1415(j) thus aligns with the statute‘s important mission




                             28
to guarantee educational stability for all children with
disabilities until there is a final ruling on placement.

       The wisdom of this reading of § 1415(j) is reinforced
by the Department of Education‘s implementing regulation,
which states explicitly that the child must remain in his or her
current educational placement ―during the pendency of ―any .
. . judicial proceeding regarding a due process complaint.‖
34 C.F.R. § 300.518(a) (emphasis added). The unbounded
reference to ―any‖ judicial proceeding plainly extends the
mandate through the conclusion of the appellate process, and
the agency‘s view of the statute‘s reach thus mirrors our own.
If we had considered § 1415(j) ambiguous on the issue of
duration, we would have been obliged to give deference to
this permissible construction by the agency. See Chevron,
U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837,
843 (1984); Castillo v. Att’y Gen., 729 F.3d 296, 302 (3d Cir.
2013). Every appropriate interpretive path thus leads us to
the same conclusion.

       The D.C. Circuit in Andersen adopted the contrary
interpretation based on a view of the IDEA‘s purpose that we
believe is unjustifiably limited. The Andersen court focused
on the Supreme Court‘s decision in Honig v. Doe, where the
issue was whether school districts may be excused from the
stay-put requirement when a child‘s continuing presence in
the classroom poses a danger to himself or others. See Honig,
484 U.S. at 323; Andersen, 877 F.2d at 1023-24. In rejecting
such an exception,13 the Supreme Court observed that ―one of

13
      The IDEA does allow certain temporary exceptions to
the pendent-placement provision, including for students
carrying a weapon to school, using or selling drugs at school,




                              29
the purposes of § 1415[(j)] . . . was ‗to prevent school
officials from removing a child from the regular public school
classroom over the parents‘ objection pending completion of
the review proceedings,‘‖ Honig, 484 U.S. at 327 (quoting
Burlington, 471 U.S. at 373). The Court emphasized the
incompatibility of the asserted unilateral authority to exclude
students perceived as dangerous with the IDEA‘s goals, see
id. at 323, 327, and pointed out that school officials faced
with a safety issue could, among other steps, seek court
intervention under the IDEA if ―parents of a truly dangerous
child adamantly refuse to permit any change in placement,‖
id. at 326.

         The D.C. Circuit appeared to treat Honig as
establishing a single goal for the stay-put provision, i.e., ―to
protect children from unilateral displacement by school
authorities.‖ 877 F.2d at 1024. The court thus reasoned that
the automatic stay-put injunction is no longer justified once a
district court has decided in favor of a proposal by school
officials to transfer a student: ―Once a district court has
rendered its decision approving a change in placement, that
change is no longer the consequence of a unilateral decision
by school authorities; the issuance of an automatic injunction
perpetuating the prior placement would not serve the
section‘s purpose.‖ 877 F.2d at 1024.           Based on this


or inflicting serious bodily injury on others. See 20 U.S.C. §
1415(k)(1)(G); see also Honig, 484 U.S. at 325 & n.8 (citing
a Department of Education position that a ten-day suspension
―does not amount to a ‗change in placement‘ prohibited by §
1415[(j)]‖).




                              30
assumption about the role of § 1415(j), the Andersen court
held that, after a court has endorsed the school district‘s
educational plan for a disabled child, the child‘s parents may
prevent a change in placement consistent with the court ruling
only by satisfying the standard requirements for injunctive
relief. Id.

        In our view, there is a flaw in the D.C. Circuit‘s
reasoning. The Supreme Court has not declared protection
from unilateral action by school officials to be the only
purpose of the stay-put provision.         Rather, the Court
identified it in Honig as ―one of [the section‘s] purposes.‖
484 U.S. at 327 (emphasis added); see also id. (describing
―the unilateral exclusion of disabled children by schools‖ as
―one of the evils Congress sought to remedy‖ (emphasis in
first phrase omitted) (emphasis in second phrase added));
Burlington, 471 U.S. at 373 (―We think at least one purpose
of § 1415[(j)] was to prevent school officials from removing a
child from the regular public school classroom over the
parents‘ objection pending completion of the review
proceedings.‖ (emphasis added)). As we have just explained,
the pendent-placement requirement also reflects a concern
about the continuity of a child‘s placement generally. See
A.D., 727 F.3d at 916 (―[T]he purpose of the stay-put
provision . . . is to protect students from changes to their
educational programs when there is a dispute over the
lawfulness of the changes.‖); K.W., 123 P.3d at 482 (―[T]he
holding in Andersen does not follow the general policy
behind IDEA, which is to keep from disturbing the child
throughout the statutory process designed to resolve disputes
between the school district and the child‘s parents or
guardians over where the child can receive the appropriate
educational opportunities.‖). The D.C. Circuit‘s limited




                             31
perspective in Andersen undermines its conclusion that the
stay-put protection, which triggers the school district‘s
reimbursement obligation, does not extend through the period
of an appeal.14
                            V.

        We are not insensitive to the financial burden our
decision will impose on school districts, see Raelee S, 96 F.3d
at 87, or the seeming incongruity of the ultimately prevailing
party having to pay for a now-rejected placement. Despite
two judicial determinations that Ridley did not deny E.R. a
FAPE, the school district will be assessed the cost of her
private school education for a substantial period of time.15 It
is impossible, however, to protect a child‘s educational status
quo without sometimes taxing school districts for private
education costs that ultimately will be deemed unnecessary
by a court. We see this not as ―an absurd result,‖ Ridley II,
2012 WL 3279230, at *13, but as an unavoidable
consequence of the balance Congress struck to ensure
stability for a vulnerable group of children.

      Affirmed.


14
    The plaintiffs in this case did not seek Supreme Court
review of the appeals court ruling in Ridley I, and we
therefore do not address whether stay-put protection
encompasses such proceedings.
15
   As noted above, the reimbursement period runs from the
date of the administrative hearing officer‘s decision in April
2009 – i.e., shortly before the end of the 2008-2009 school
year – through the date of the appellate decision in May 2012.




                              32